DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendment/request reconsideration after non-final rejection received on January 12, 2022. Claims 1-18 are currently pending.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive. Applicant remarks suggest that claim 12 contained the allowable subject matter, and added limitations from claim 12 into newly added claim 15. Examiner disagrees and outlined in the non-final rejection and in this office action that claims 9 and 10 contain the allowable subject matter. Claims 11-14 are dependent on objected to claims 9 and 10. Claims 9 and 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Applicant argues that neither Padovani nor Hester fail to teach or suggest, a flexible expansion member that is adapted to expand in an area around the implant as the implant is progressed through the dynamically expanding cannula from a first end of the dynamically expanding cannula to a second end of the dynamically expanding cannula and retract to a smaller profile after the implant passes. The examiner respectfully disagrees, because Hester discloses a dynamic expansion member that allows an implant to be passed through the device from one end to another. Hester discloses a flexible expansion member (portion 66/68) that is capable of expanding in . 

    PNG
    media_image1.png
    222
    312
    media_image1.png
    Greyscale

Claim Objections
Claim 14 is objected to because of the following informalities: 
	In line 3, the number “26” should be removed after “expansion member.” 
Claim 15 is objected to because of the following informalities: 
In line 8, “the cannula” should read “the dynamically expanding cannula.”
In line 9, “the expansion” should read “the flexible expansion” and “the cannula” should read “the dynamically expanding cannula.”
Claim 16 is objected to because of the following informalities: 
In line 3, “the expansion” should read “the flexible expansion.”
18 is objected to because of the following informalities: 
In line 4, “the expansion” should read “the flexible expansion.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 15-18 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hester et al. (US Patent Publication 2008/0287957), hereinafter “Hester”.
Regarding claim 1, Hester discloses a dynamically expanding cannula system (10) for insertion of a spinal implant (¶30, see Figure 3A) comprising a slide assembly (22, see Figure 1B) for providing a guide way for an implant (¶31); a backing assembly (24, see Figure 1B) removably secured to the slide assembly (see Figure 2A); and a 
Regarding claim 2, Hester discloses wherein said slide assembly and said backing assembly are capable of being sized and shaped for insertion into a disc space in a spine of a human (¶38 and see Figure 6E).
Regarding claim 3, Hester discloses wherein said slide assembly and said backing assembly are capable of being sized and shaped for insertion into the disc space through a Kambin’s triangle portion of the spine of the human (¶38 and see Figure 6E).
Regarding claim 4, Hester discloses wherein the slide assembly includes a first end that is generally U-shaped (the U-shaped is formed by 26 and 28, see Figure 1B) having a tapered distal surface (see the annotated diagram below), a first side surface (see the annotated diagram below) and a second side surface (see the annotated diagram below), a portion of the flexible expansion assembly is capable of being sized to fit between the first side surface and the second side surface (by way of 12, see 

    PNG
    media_image2.png
    351
    542
    media_image2.png
    Greyscale

Regarding claim 5, Hester discloses wherein the dynamically expanding cannula system includes a guide wire port (as best depicted in Figure 1B, 24 has a through opening capable of receiving a guide wire) extending through the backing assembly wherein the dynamically expanding cannula system is capable of being passed over a guide wire to a surgical site.
Regarding claim 6, Hester discloses wherein the first and second side surfaces each include a catch, the catch including a slot (40, see Figure 2B) capable of receiving a portion of the backing assembly to interlock the respective first ends of the slide 
Regarding claim 7, Hester discloses wherein the backing assembly is capable of being removed after insertion of the dynamically expanding cannula system to the surgical site, leaving the slide assembly and the expansion assembly in place in a compact arrangement (as best depicted in Figure 1B the system comprises separate components permitting the backing assembly to be capable of being removed after insertion of the dynamically expanding cannula system to the surgical site, leaving the slide assembly and the flexible expansion assembly in place in a compact arrangement).
Regarding claim 15, Hester discloses a dynamically expanding cannula (10) for insertion of a spinal implant (¶30, see Figure 3A) comprising:
a slide assembly (22, see Figure 1B) for providing a guide way for an implant (¶31);
a backing assembly (24, see Figure 1B) removably secured to the slide assembly (see Figure 2A); and
a flexible expansion assembly (20, see Figure 1B) including a flexible expansion member (jaw portions 66/68) that is capable of expanding to expand in an area around the implant as the implant is progressed through the dynamically expanding cannula from a first end of the dynamically expanding cannula to a second end of the dynamically expanding cannula wherein the flexible expansion member is constructed from a metal material ($40, describes metal material used to form the components) having a temper and hardness sufficient to dynamically open a pathway through the 
Regarding claim 16, Hester discloses wherein the slide assembly and the backing assembly are secured together enclosing the expansion member for insertion into the surgical site (as seen in Fig 1A, the components are assembled together to insert a spinal implant).
Regarding claim 17, Hester discloses wherein the slide assembly and the backing assembly are rigid (e.g. the components can be formed of a rigid material, metal $40).
Regarding claim 18, Hester discloses wherein the backing assembly is capable of being removable from the slide assembly after insertion of the dynamically expanding cannula system (as seen in Fig. 1B, components can be disassembled from one another), wherein the flexible expansion member is free to dynamically open (e.g. ¶ 37 describes the member opens and closes in order to grasp an implant).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hester et al. (US Patent Publication 2008/0287957) in view of Padovani et al. (US Patent Publication 2017/0202684), hereinafter “Padovani”.
Regarding claim 8, Hester fails to disclose a connection between the sliding assembly and the backing assembly wherein the slide assembly includes a control block, the control block includes a threaded portion for cooperation with a thumb screw for securing the backing assembly to the slide assembly.
Padovani teaches a spinal implant inserter (250, see Figure 16) comprising a slide assembly (260) with a control block, the control block includes a threaded portion (see Figure 16) for cooperation with a thumb screw (internal threads in 256) for securing a backing assembly (254) to the slide assembly. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Hester with a threaded connection between the sliding and backing assembly in view of Padovani in order to operatively couple the device to permit axial displacement during insertion of an implant into an intervertebral space (¶68 of Padovani). 

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, claims 9 and 10 are objected to and 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571) 270-5963.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775  
 /ZADE COLEY/ Primary Examiner, Art Unit 3775